FEDERAL INSURANCE COMPANY Endorsement No: 8 Bond Number: NAME OF ASSURED: FORUM FUNDS/FORUM FUNDS II/FORUM ETF TRUST NAME OF ASSURED ENDORSEMENT It is agreed that the NAME OF ASSURED in the DECLARATIONS is amended to read as follows: Forum Funds consisting of: Absolute Opportunities Fund Absolute Strategies Fund Adams Harkness Small Cap Growth Fund Auxier Focus Fund Beck, Mack & Oliver Global Fund Beck, Mack & Oliver Partners Fund DF Dent Premier Growth Fund DF Small Cap Growth Fund Fountainhead Special Value Fund Golden Large Cap Core Fund Golden Small Cap Core Fund Merk Absolute Return Currency Fund Merk Asian Currency Fund Payson Total Return Fund Polaris Global Value Fund The BeeHive Fund DF Dent Mid-Cap Growth Fund Dividend Plus+ Income Fund Merk Currency Enhanced U.S. Equity Fund Carne Hedged Equity Fund Merk Hard Currency Fund LMCG Global Market Neutral Fund LMCG Global MultiCap Fund Monongahela All Cap Value Fund Semper Short Duration Fund Steinberg Select Fund Forum Funds II Consisting of: Phocas Real Estate Fund Forum ETF Trust consisting of: Merk Hard Currency ETF This Endorsement applies to loss discovered after 12:01 a.m. on August 1, 2013. ALL OTHER TERMS AND CONDITIONS OF THIS BOND REMAIN UNCHANGED. ICAP Bond Form 17-02-0949 (Rev. 1-97) Page 1 Date: September 6, 2013 ICAP Bond Form 17-02-0949 (Ed. 1-97) Page 2
